UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54429 China Xingbang Industry Group Inc. (Exact name of registrant as specified in its charter) Nevada 99-0366034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7/F West Tower, Star International Mansion, No.6-20 Jinsui Rd., Tianhe District, Guangzhou, Guangdong Province, P.R.C. 510623 (Address of principal executive offices) (Zip Code) (011) 86 20 38296988 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if asmaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 81,244,000 shares of Common Stock, par value $0.001, as ofAugust 14, 2013. CHINA XINGBANG INDUSTRY GROUP INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Title Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 - F-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 * * * In this quarterly report, unless otherwise specified or the context otherwise requires, the terms “we” “us,” “our,” and the “Company” refer to China Xingbang Industry Group Inc. and our consolidated subsidiaries taken together as a whole. Pursuant to Item 10(f) of Regulation S-K promulgated under the Securities Act of 1933, as amended, we have elected to comply throughout this quarterly report with the scaled disclosure requirements applicable to “smaller reporting companies.” Except as specifically included in the quarterly report, items not required by the scaled disclosure requirements have been omitted. PART I Item 1. Financial Information CHINA XINGBANG INDUSTRY GROUP INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 CONTENTS Pages Condensed Consolidated Balance Sheets as of June 30, 2013(Unaudited) and December 31, 2012 F-2 Condensed ConsolidatedStatements of Operations and Comprehensive Loss for the three and six months ended June 30, 2013and 2012 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) F-4 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-5 – F-12 F-1 CHINA XINGBANG INDUSTRY GROUP INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of As of June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses and other current assets 30,482 97,568 Total Current Assets 350,738 295,098 PROPERTY AND EQUIPMENT, NET 346,756 354,420 WEBSITE DEVELOPMENT COST, NET - 445,930 CONSTRUCTION IN PROGRESS 811,048 761,726 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ - $ Deferred revenue 53,742 72,533 Other payables and accrued expenses 603,880 632,071 Income tax payable 67,972 66,967 Due to shareholders 1,720,272 1,605,110 Due to related companies 1,483,864 136,039 Total Current Liabilities 3,929,730 2,514,903 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock ($0.001 par value, 60,000,000 shares authorized, no shares issued as of June 30,2013 and December 31, 2012) - - Common stock ($0.001 par value, 300,000,000 sharesauthorized 81,244,000 sharesissued and outstanding as of June 30, 2013 andDecember 31, 2012) 81,244 Additional paid-in capital 959,330 Unappropriated accumulated deficit ) ) Appropriated retained earnings 72,493 Accumulated other comprehensive income 60,168 Total Stockholders'Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ F-2 CHINA XINGBANG INDUSTRY GROUP INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Threemonthsended June 30, Six months ended June 30, REVENUE Advertising $ Consulting service E-commerce - Total revenue COST OF REVENUE Advertising Consulting service E-commerce Total cost of revenue GROSS (LOSS) PROFIT ) ) OPERATING EXPENSES Selling expenses General and administrative expenses Impairment of website development cost - Depreciation – property and equipment Total Operating Expenses, net NET LOSS FROM OPERATIONS ) OTHER (EXPENSES) INCOME, NET Interest income Other income - - Other expenses ) (Loss) gain on disposal of property and equipment - (4 ) - Total Other (Expenses) Income, net ) ) NET LOSS BEFORE TAXES ) Income tax benefit - - NET LOSS ) OTHER COMPREHENSIVELOSS Foreign currency translation loss ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted F-3 CHINA XINGBANG INDUSTRY GROUP INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Sixmonthsended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjusted to reconcile net loss to net cash used in operating activities: Depreciation– property and equipment Amortization - website development cost Impairment of website development cost 406,963 10,460 Gain on disposal of property and equipment - ) Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable - Prepaid expenses and other current assets 68,000 ) Deferred tax assets - ) Increase (decrease) in: Accounts payable ) ) Deferred revenue ) ) Other payables and accrued expenses ) ) Income tax payable (6
